      Case: 1:21-cv-00705 Document #: 7 Filed: 06/09/21 Page 1 of 2 PageID #:25

Sheehan & Associates, P.C.                           60 Cuttermill Rd Ste 409, Great Neck NY 11021-3104
spencer@spencersheehan.com                                     tel. (516) 268-7080   fax (516) 234-7800

                                                              June 10, 2021
District Judge Virginia M. Kendall
United States District Court
Northern District of Illinois
219 South Dearborn Street
Chicago, IL 60604
                                                                       Re: 1:21-cv-00705
                                                                           Zahora v. Orgain LLC
Dear District Judge Kendall:

        This office represents Plaintiff in the above-referenced case. The Parties write with respect
to this Court’s minute order entry of May 4, 2021 [Dkt. No. 6], whereby the Initial Status
Conference in the above-referenced matter was reset, from May 6, 2021 to June 24, 2021, pursuant
to the Parties’ request [Dkt. No. 5].

        The Parties request an additional extension of the date for the Initial Status Conference.
Lead counsel for Orgain in this matter has notified Plaintiff that they are in the process of
transitioning from their current law firm to a new one, which transition is expected to be conducted
the week of June 14, 2021.

       Orgain requested, and Plaintiff has agreed to, an extension of Orgain’s responsive pleading
deadline from June 14, 2021 to June 28, 2021, which will allow Orgain to finalize arrangements
with (current or new) counsel in this matter prior to filing its response to the Complaint.

        Based on Orgain’s response to the Complaint, Plaintiff will be in a better position to assess
whether she will amend or stand on her pleading. This, in turn, will aid the Parties in preparing
for, and reporting to this Court at, the Initial Status Conference. For the foregoing reasons, the
Parties respectfully request and propose the Initial Status Conference be continued to July 15,
2021, with the Parties’ Joint Status Report due no later than July 9, 2021.

        We appreciate the Court’s consideration. Thank you.

                                                              Respectfully submitted,

                                                               /s/Spencer Sheehan
      Case: 1:21-cv-00705 Document #: 7 Filed: 06/09/21 Page 2 of 2 PageID #:26




                                       Certificate of Service

I certify that on June 10, 2021, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☒                  ☐                ☐               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
